Citation Nr: 1244101	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a medial meniscectomy and reconstruction of the anterior cruciate ligament of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In January 2011 and August 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The Veteran's right knee disability is manifested by pain, crepitus, effusion, and slight limitation of motion, with no evidence of ankylosis, no evidence of extension limited to 30 degrees, and no impairment of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's residuals of a medial meniscectomy and reconstruction of the anterior cruciate ligament of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Codes 5257, 5259 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in April 2006.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The April 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the April 2006 letter did not advise him of the evidence necessary to establish a claim of entitlement to an increased evaluation under the specific diagnostic codes assigned to his disability, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  As such, the Board finds that the duty to notify has been met.

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the June 2006 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected right knee disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in May 2006 and January 2011.  These examinations are adequate, and a new VA examination to rate the severity of his right knee disability is not warranted.  The Veteran has submitted personal statements and representative argument. 
The RO/AMC substantially complied with the Board's January 2011 and August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO/AMC secured additional VA treatment records and afforded the Veteran a VA examination to rate the current severity of his right knee disability.  The RO/AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

The Merits of the Increased Rating Claim

The Veteran contends that his right knee disability is more severe than is contemplated by the currently-assigned 30 percent rating.  The Veteran maintains that his right knee disability causes pain, swelling, popping, locking, muscle spasms, and spurs.  He also indicates that the pain keeps him up at night, no position alleviates the pain, and the pain causes problems ambulating.  See the July 2007 statement.  

The Board presently denies the appeal.  An increased rating greater than 30 percent for the right knee disability is not warranted.  There is no evidence of right knee ankylosis, impairment of the tibia and fibula, or evidence of the right leg's extension limited to 30 degrees.  There is no evidence of impairment of earning capacity due to his right knee disability.  Since VA is obligated to only apply the applicable rating schedule to disability rating claims on schedular consideration, the claim will be denied.  Massey v. Brown, 7 Vet. App. 204, (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Veteran's service-connected right knee disability is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5259-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

The Veteran filed an increased rating claim in January 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his right knee disability has been more severe than at others, and rate it accordingly.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2012).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In March 2006, the Veteran reported to his local VA outpatient treatment facility with complaints of ongoing right knee pain.  He complained of clicking, locking, snapping, and popping associated with his right knee.  The Veteran explained that the occasional locking-type symptoms occur once every two to three months.  Physical examination testing revealed a significant amount of crepitus in the right knee, mild effusion, no erythema, intact ligaments, a positive patellofemoral grind, and no real alignment issues.  Range of motion testing was reported as 115 degrees of flexion and 3 degrees of extension.  X-ray testing showed degenerative joint disease of the right knee.  The Veteran was assessed with degenerative joint disease and tricompartmental disease of the right knee.  

In May 2006, the Veteran was afforded a VA examination to assess the severity of his service-connected right knee disability.  He complained of the right knee hurting and swelling constantly.  He rated the severity of the right knee pain between a three and four on a scale of one to ten.  The Veteran informed the examiner that the pain is dull, achy, and at times sharp with the pain intensifying as the day progresses or being on his feet.  He admitted to the pain being alleviated by taking the weight off the right knee, lying down, and placing ice on the knee as needed due to swelling.  

Upon physical examination testing, the VA examiner noted that the knee joints were stable with the presence of a medial fluid pocket (effusion).  There was also the presence of crepitus, but ligaments were felt to be intact and Drawer testing was negative.  The examiner indicated that McMurray's testing caused him pain upon opening the medial joint line of the right knee.  Range of motion testing revealed active flexion to 115 degrees and active extension to 0 degrees.  Passive range of motion testing was 135 degrees of flexion and 0 degrees of extension.  The examiner stated that the Veteran complained during active range of motion testing of a flare-up of pain with weight bearing at 80 degrees flexion and also at 140 degrees with passive flexion.  The examiner considered the chronic right knee pain as his major functional impact, but also determined the Veteran to be ADL (activity of daily living) independent with only daily soreness.  The examiner noted that the Veteran's right knee disability had no effect on a job because the Veteran has retired from employment.  The examiner diagnosed the Veteran with right knee tricompartment degenerative joint disease.  

In May 2009, the Veteran returned to his local VA outpatient treatment facility with complaints of chronic right knee pain.  According to the VA outpatient treatment note, the Veteran indicated that the right knee pain has progressively worsened in the past several months.  He denied any significant erythema, but admitted to swelling intermittently throughout the day.  Physical examination of the right knee did not reveal any significant effusion or erythema.  The VA physician noted some tenderness to palpation, but otherwise, the right knee joint was stable with no laxity.  He demonstrated normal range of motion and strength.  The Veteran was assessed with chronic right knee pain.  

In January 2011, the Veteran underwent a second VA examination for his service-connected right knee disability.  He reported daily pain, periodic locking, and giving way.  He admitted to wearing a medial unloader brace at all times, which has helped to alleviate some of the symptoms.  The Veteran denied experiencing flare-ups, but reiterated that he has achy and burning pain on a constant basis.  

Physical examination testing revealed medial joint line tenderness, mildly positive Lachman's testing, and negative anterior and posterior Drawer test signs.  His right knee was reported as being stable to varus and valgus stresses, and he exhibited effusion and crepitus with motion of the knee.  Range of motion testing showed flexion to 95 degrees and extension to 0 degrees.  The examiner noted no evidence of weakness, incoordination, or lack of endurance on repetitive motion.  There was the presence of pain at the beginning of motion and the extremes of motion, especially at the deepest flexion.  X-ray testing showed end-stage degenerative joint disease in his right knee with significant osteophytosis, joint space narrowing, and posterior wear pattern on his tibia.  The Veteran was diagnosed with end-stage degenerative joint disease of the right knee.  

The evidence of record does not warrant a disability rating beyond 30 percent for the right knee disability under any of the knee and leg criteria.  38 C.F.R. § 4.7.  The Veteran is currently receiving the maximum evaluation under Diagnostic Code 5257; therefore, Diagnostic Code 5257 will not assist the Veteran in obtaining a higher evaluation.  Also, Diagnostic Code 5259 only provides a disability evaluation of 10 percent disabling and does not assist the Veteran in obtaining a higher evaluation.  

The Board has considered other possible rating codes for a higher evaluation for the Veteran's service-connected right knee disability.  The only other diagnostic codes that provide for a rating in excess of 30 percent are Diagnostic Code 5256, anklyosis of the knee; Diagnostic Code 5261, limitation of extension; and Diagnostic Code 5262, impairment of the tibia and fibula.  In this case, at no time during the pendency of the appeal, has the Veteran demonstrated right knee ankylosis.  As mentioned above, range of motion testing throughout the appeal revealed extension to 0 and 3 degrees, with flexion to 95, 115, and 135 degrees.  Clearly, the Veteran has demonstrated movement of his right knee.  See the March 2006 VA outpatient treatment record and VA examination reports dated May 2006 and January 2011.  Thus, Diagnostic Code 5256 is not for application in this case and does not provide a higher evaluation for the Veteran's service-connected right knee disability.  

Additionally, there is no evidence of record showing that the Veteran's right knee extension has been limited to 30 degrees or 45 degrees.  At the March 2006 VA outpatient visit, the Veteran demonstrated extension to 3 degrees and 0 degrees at the May 2006 and January 2011 VA examinations.  There is no additional range of motion testing; therefore, Diagnostic Code 5261 does not provide a higher evaluation for the Veteran's service-connected right knee disability.  Although the Veteran admitted to wearing a medial unloader brace at all times, there is no objective evidence of nonunion of the tibia and fibula.  As such, both Diagnostic Codes 5261 and 5262 are not for application in this case and do not provide a higher evaluation for the Veteran's service-connected right knee disability.  

As to whether the Veteran's right knee disability warrants a separate rating for arthritis, the Veteran is currently receiving a separate 10 percent evaluation for arthritis of the right knee.  Therefore, 38 C.F.R. § 4.59; VAOPGPREC 9-98 and VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997), do not apply.  A separate rating for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261 is also not warranted because at no time during the pendency of the appeal has the Veteran's extension and flexion been limited to 5 and 60 degrees, respectively.  As mentioned, at its worst, the Veteran demonstrated extension to 3 degrees and flexion to 95 degrees.  Because his limitation of flexion and limitation of extension do not meet the criteria for a noncompensable evaluation, separate evaluations under Diagnostic Codes 5260 and 5261 are not warranted.  VAOPGCPREC 9-98 (1998), VAOPGCPREC 9-2004 (2004).  Further, the January 2011 VA examiner did not determine that the knee disability resulted in additional range of motion loss due to weakness, excess fatigability, incoordination, lack of endurance, or pain.  DeLuca v. Brown, 8 Vet. App. 202.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  Since, however, the Veteran's symptoms have remained constant at a 30 percent level for his right knee disability, a staged rating is unjustifiable. 

The Veteran has submitted no evidence showing that this right knee disability has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5259-5257, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

Finally, during his January 2011 VA examination, the Veteran confirmed that he was retired from work.  This case accordingly does not raise a claim of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  

Overall, the evidence does not support an evaluation in excess of 30 percent for service-connected residuals of a medial meniscectomy and reconstruction of the anterior cruciate ligament of the right knee, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a medial meniscectomy and reconstruction of the anterior cruciate ligament of the right knee is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


